Dismiss and Opinion Filed January 17, 2018




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01402-CR

                                LENNIE EARBIN, Appellant
                                          V.
                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80478-2012

                             MEMORANDUM OPINION
                          Before Justices Francis, Evans, and Boatright
                                   Opinion by Justice Francis
       Lennie Earbin was convicted by a jury of continuous sexual abuse of a child. The trial

court sentenced him to twenty-five years in prison. On appeal, we affirmed the trial court’s

judgment and mandate issued November 30, 2015.

       On September 29, 2017, appellant filed a Motion for Recusal or Disqualification in the

trial court, seeking to disqualify “Judge Scott Becker and numerous Collin County officials.”

Judge Becker declined to recuse and referred the matter to the Presiding Judge of the First

Administrative Judicial Region who, on October 3, 2017, denied appellant’s motion to the extent

it sought to disqualify Judge Becker. Appellant then filed a notice of appeal of the denial of his

motion. For the reasons that follow, we conclude we lack jurisdiction over this appeal.
       The procedure for recusal of judges set out in rule 18a of the Texas Rules of Civil

Procedure applies in criminal cases. De Leon v. Aguilar, 127 S.W.3d 1, 5 (Tex. Crim. App.

2004). An order denying a motion to recuse may be reviewed only for abuse of discretion on

appeal from the final judgment. TEX. R. CIV. P. 18a(j)(1)(A). There is no final judgment in this

case. Absent a timely appeal of a final conviction or one that disposes of all issues and parties in

a case, we lack jurisdiction over a trial court’s stand-alone order denying a motion to recuse.

Green v. State, 374 S.W.3d 434, 445 (Tex. Crim. App. 2012).

       We dismiss this appeal for want of jurisdiction. TEX. R. APP. P. 43.2(f).




                                                      /Molly Francis/
                                                      MOLLY FRANCIS
                                                      JUSTICE

Do Not Publish
TEX. R. APP. P. 47.2(b).
171402F.U05




                                                –2–
                                       S
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                     JUDGMENT

LENNIE EARBIN, Appellant                          On Appeal from the 219th Judicial District
                                                  Court, Collin County, Texas
No. 05-17-01402-CR        V.                      Trial Court Cause No. 219-80478-2012.
                                                  Opinion delivered by Justice Francis,
THE STATE OF TEXAS, Appellee                      Justices Evans and Boatright participating.

       Based on the Court’s opinion of this date, the appeal is DISMISSED.


Judgment entered January 17, 2018.




                                            –3–